Citation Nr: 0635233	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed blackouts.  

2.  Entitlement to service connection for pes planus, claimed 
as a chronic problem of the lower extremities.  

3.  Entitlement to service connection for a hydrocele of the 
right testicle.  

4.  Entitlement to service connection for a claimed acquired 
eye disorder.  

5.  Entitlement to service connection for a claimed speech 
defect.  

6.  Entitlement to service connection for claimed diabetes 
mellitus.  




WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and son.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1963 to 
October 1984.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 RO rating decision 
that denied service connection for an eye disability, a 
speech defect and diabetes mellitus.  

The same rating decision denied the petition to reopen 
previously-denied claims of service connection for headaches 
and blackouts, chronic problems with the lower extremities, 
and a hydrocele of the right testicle, based on a 
determination that new and material evidence had not been 
received in support of such petition.  

The veteran, his wife and son testified in a hearing before 
the RO's DRO in June 1993, and in May 1997 he testified 
before the undersigned Veterans Law Judge in a hearing in 
Washington, D.C.  The transcripts of both hearings are of 
record.  

In an April 2003 rating decision, the RO granted service 
connection for headaches and for degenerative joint disease 
of both knees and ankles; those issues are accordingly no 
longer associated with the issues before the Board.  

In a November 2003 decision, the Board found that new and 
material evidence had been received to reopen his claims of 
service connection for blackouts, pes planus, and a hydrocele 
of the left testicle.  The Board's action accordingly 
reopened those three claims for adjudication on the merits 
and remanded all six issues, as characterized on the title 
page, to the RO for further development and for 
readjudication.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have suffer blackouts that as 
likely as not began during his military service.  

3.  The veteran's preexisting pes planus is shown as shown to 
have increased in severity beyond natural progress during his 
extensive period of active military service.  

4.  The veteran currently is not show to have disabling 
manifestations attributable to a hydrocele of the right 
testicle.  

5.  The veteran currently is not shown to have an acquired 
eye condition that is due to any event or incident of his 
military service.  

6.  The veteran currently is not show to have a speech defect 
due to any event or incident of his period of active service.  

7.  The veteran is shown as likely as not to have diabetes 
mellitus that had its clinical onset during military service.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the favor of the 
veteran, his disability manifested by blackouts is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006)  

2.  The veteran's preexisting pes planus was aggravated by 
his extensive active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006)  

3.  The veteran is not shown to have a disability manifested 
by a hydrocele of the right testicle due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006)  
 
4.  The veteran is not shown to have an acquired eye 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006)  
 
5.  The veteran is not shown to have an acquired disability 
manifested by a speech defect due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006)  
 
6.  With resolution of all reasonable doubt in favor of the 
veteran, his disability manifested by diabetes mellitus is 
due disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The claims arise from a rating decision in June 1992, prior 
to the enactment of VCAA.  In a post-decision letter dated in 
May 2002, the RO advised the veteran of the recently-enacted 
VCAA and asked him to submit any additional evidence that he 
wanted the RO to consider.  

In April 2004, following the Board's last remand, the Appeals 
Management Center (AMC) sent the veteran a letter informing 
him that to establish service-connected compensation 
benefits, the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or even in 
service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  

Thereafter, the veteran was afforded time to respond before 
the RO readjudicated the claim as reflected in the March 2006 
SSOC.  The Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims for service connection and for 
increased rating, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the appellant that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the appellant's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The April 2004 letter also listed the evidence newly received 
by VA and asked the appellant to provide the necessary 
contact information and authorization for VA to contact any 
other entities having pertinent evidence for inclusion in the 
record.  

The April 2004 letter specifically advised the veteran, 
"Please provide us with any additional evidence or 
information you may have pertaining to your claim."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
This is logical, since the rating decision was issued prior 
to enactment of VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claims on appeal, and he was afforded 
opportunity to submit such information and/or evidence.  

Following the issuance of the April 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, he was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the claims were readjudicated by the RO.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  

The Board's decision herein denies service connection for 
three of the claimed disabilities and grants service 
connection for three others; however, the Board is not 
assigning a degree of disability or an effective date in 
regard to any of the claimed disabilities.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the three 
claims on appeal.  The RO has obtained the service medical 
records, Social Security Administration records, and the 
records from those VA and non-VA medical providers that 
identified as having pertinent records for development.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  

He has been afforded appropriate VA medical examinations in 
support of his claim.  He has also been afforded hearings 
before both the RO's Decision Review Officer and before the 
Board, during which he presented testimony in support of his 
claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  



A.  Blackouts

The service medical records (SMR) show no seizures or 
blackouts during military service.  The veteran's separation 
physical examination in June 1983 showed neurological 
evaluation as "abnormal" due to carpal tunnel syndrome but 
there is no notation of history of seizures or blackouts.  

The veteran and his wife testified before the RO's DRO in May 
1993 that the blackouts began during military service after 
he hit his head during a parachute jump and continued 
intermittently thereafter.  

In June 1993, the veteran submitted lay statements from 
veteran R.T. (attesting that he served with the veteran in 
the military and witnessed blackouts since discharge), and 
from veterans G.H.L. and E.B.H. (attesting that they 
witnessed the veteran have blackouts during military 
service).  

The veteran testified in May 1997 that he believed his 
blackouts were secondary to his service-connected 
hypertension.  

The veteran underwent thorough VA neurological examinations 
in August 1998 and September 2000 that recorded his medical 
history and current neurological symptoms in detail, but 
stated no opinion in regard to the etiology of those 
symptoms.  The examiners' diagnosis for the blackouts was 
syncopal episode, no evidence of epilepsy or narcolepsy.  

In June 2002 the veteran submitted lay statements from 
veteran S.G. (attesting that he had witnessed blackouts since 
the early 1970's), from Ms. S.G. (attesting she had witnessed 
blackouts since 1980), from Mr. J.F. (attesting he had 
witnessed blackouts since 1977), from Ms. C.H. (attesting she 
had witnessed blackouts since approximately 1988), from Mr. 
O.B. (attesting he had witnessed blackouts and dizzy spells 
since approximately 1977), from Mr. R.L. (attesting he had 
witnessed blackouts since approximately 1982), from Mr. and 
Mrs. A.S. (attesting they had witnessed dizzy spells and 
blackouts since 1980), from Mr. J.A.P. (attesting he had 
witnessed dizzy spells and blackouts since 1975), from Mr. 
B.R. (attesting he had witnessed dizziness and blackouts 
since 1975), from Ms. E.T. (attesting she had witnessed dizzy 
spells and blackouts since 1965), from Mr. R.T. (attesting he 
had witnessed dizzy spells since 1962)  

The file contains a February 2003 opinion by a VA nurse 
practitioner stating that, based on her  review of the 
medical files, the appellant's blackouts were due to syncopal 
seizures and were not at least as likely as not related to 
military service.  

The veteran had a VA neurological examination in April 2004 
by the same nurse practitioner who wrote the February 2003 
opinion.  The examiner conducted a thorough neurological 
examination of the veteran and noted her clinical 
observations.  

The examiner diagnosed syncope, cough and postural.  The 
examiner stated that, given the paucity of SMR and with the 
additional documentation from persons who knew the appellant 
and could substantiate his blackout episodes at the time of 
his military service, she would have to change her opinion to 
as least as likely as not that the blackout episodes 
developed during military service.  The examination report 
was endorsed by a VA neurologist.  

Following the April 2004 VA examination, the appellant 
submitted additional lay statements by Ms. D.M. (attesting 
she had witnessed blackouts and dizzy spells since the 
1960's), from Mr. B.R. (attesting to knowing the veteran for 
25 years, during which time he complained of headaches, 
blackouts, and dizzy spells), from Ms. A.W. (attesting she 
had witnessed blackouts and dizzy spells since 1972), from 
Ms. A.M. (attesting that the veteran had experienced 
blackouts since she met him in 1980), from Ms. F (attesting 
that the veteran had been sickly, with blackouts and dizzy 
spells, since they became friends in 1981), from Mr. A.M. 
(asserting that he had seen dizzy spells and blackouts since 
1979), and from veteran F.G. (asserting he had witnessed 
blackouts and dizzy spells a number of times since 1973).  

Based on review of the medical and lay evidence above, the 
Board finds that the criteria for service connection for 
blackouts are met.  The Board particularly notes that the VA 
medical opinion in April 2004, endorsed by a VA neurologist, 
stated that it is at least as likely as not that blackout 
episodes developed during service.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board also notes that the examiner's opinion is 
consistent with the lay evidence of record (the testimony of 
the appellant and his wife and the content of numerous lay 
statements) and is not controverted by any other medical 
opinion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for blackouts is warranted.  


B.  Pes Planus

As noted, service connection may be established for 
disability resulting from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the SMR's include the induction physical 
examination in June 1963, which noted the presence of 
asymptomatic grade 2 pes planus.  The Board finds that this 
constitutes clear and unmistakable evidence that pes planus 
preexisted military service; the remaining question 
accordingly is whether the condition was aggravated during 
military service.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

The SMR's show that the veteran was treated intermittently in 
service for pes planus (including treatment in July 1974, and 
treatment in April 1983 that noted current grade 3 pes 
planus); his separation physical examination in June 1983 
noted clinical evaluation of the feet as "normal" but noted 
pes planus.  

Since the veteran was noted to have "grade 2" pes planus at 
the time of his induction and "grade 3" pes planus during 
service, the Board finds that the condition must be presumed 
to have increased in severity during service.  The Board 
notes also that he testified before the Board in May 1997 
that his preexisting pes planus became worse as a result of 
military service.  

Although the Board has found that the severity of the 
appellant's pes planus increased during military service, the 
file contains a June 2002 opinion by a VA physician stating 
that, based on his review of the medical records and claims 
folder, the preexisting pes planus did not increase in 
severity during service beyond the natural progress of the 
condition.  

However, such a medical opinion alone cannot rebut the 
presumption of aggravation in this case given the length of 
the veteran's period of active and the nature of the medical 
findings in service.  

Under these circumstances, the Board finds that service 
connection for pes planus is warranted on the basis of 
aggravation.  In reaching this conclusion, the Board finds 
the preponderance of the evidence is for the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


C.  Hydrocele of the Right Testicle

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent medical evidence does not 
establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, the SMR's show a notation of recurrent right 
epididymitis in May 1980, reportedly since 1964; he underwent 
an epididymectomy in September 1980.  His physical 
examination in June 1983 immediately prior to separation 
noted the genitourinary system as "normal."  

As noted above, the SMR's show that the veteran had 
testicular surgery during military service.   However, that a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of 
current disability must be shown by competent medical 
evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, as there is no medical evidence of a current 
disability, service connection must be denied.  

The post-service treatment notes include a VA treatment note 
dated in June 1985 showing a diagnosis of hydrocele of the 
right testicle, noted but not treated; genitourinary 
examination on that occasion was normal.  

An August 1986 clinical noted from Womack Army Hospital (Fort 
Bragg) noted bilateral testicular pain since two separate 
lifting injuries; however, no problems were found to account 
for the pain.  

An August 1990 VA treatment note showed a complaint of 
"tender testicles" but examination was normal.  

The veteran had VA genitourological examinations in August 
1986 and September 2000 that showed the testicles to be 
normal.  He underwent a VA general medical examination in 
June 2001 for the purposed of listing all current 
disabilities; that examination is silent in regard to any 
disability due to testicular pain.  

The veteran had a VA medical examination in September 2000 
that showed no urological abnormality. 

Based on review of the medical evidence above, the Board 
finds that there is no medical evidence of a current 
disability for which service connection could be granted.  

In addition to the medical evidence, the Board has considered 
the May 1997 testimony before the Board asserting 
intermittent testicular pain and swelling.  As a layperson, 
the veteran is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  , 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to diagnosis and causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, there is no medical evidence whatsoever of a 
current disability resulting from any testicular disorder, so 
a prima facie case for service connection has not been 
presented.  

Under these circumstances, the Board finds that the claim for 
service connection for hydrocele of the right testicle must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


D.  Eye Disability

The SMR's show no indication of an acquired eye disorder 
during military service.  His separation physical examination 
in June 1983 showed the eyes to be "normal" and recorded 
the appellant's vision as 20/20.  

Post-service treatment records from Womack Army Hospital 
(Fort Bragg) include a physical examination dated in August 
1986 noting chronic episodic blurred vision.  An eye 
examination the same month revealed refractive error 
consequent to ametropia but no evidence of ocular disease.  
 
The veteran testified before the RO's DRO in June 1993 that 
he believes his vision problems are secondary to a sinus 
condition that began in service.  He testified before the 
Board in May1997 that he currently had difficulty with 
distance vision, as well as blurred vision, tunnel vision, 
and spots before his eyes.  He stated that all of these 
problems were due to head trauma in service and perhaps also 
to his service-connected hypertension.  

The veteran had a VA eye examination in September 2000.  The 
examiner diagnosed emmetropia, presbyopia, nuclear cataract 
of the right eye and bilateral pingueculae.  

The file contains a June 2002 opinion by a VA physician 
stating that, based on his review of the medical records and 
claims folder, there is no evidence that an acquired eye 
disability is due to disease or injury in service.  

The veteran had a VA eye examination by an optometrist in 
June 2005.  The examiner reviewed the claims file and 
recorded the medical history in detail.  The veteran reported 
having a "long history" of eye irritation, intermittent 
inability to see on awakening, and difficulty seeing small 
print or in bright light.  

The examiner conducted a thorough examination of the eyes and 
found no significant ocular pathology.  The examiner 
diagnosed bilateral presbyopia and bilateral pingueculae with 
associated dry eye symptoms, but no evidence of glaucoma or 
diabetic retinopathy.  

The examiner stated an opinion that the veteran's ocular 
conditions were not likely related to his military service.  

A review of the medical evidence above shows that the 
appellant has a number of current eye disorders.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, the most competent and probative medical 
opinion establishes that there is likely no such etiological 
connection, and the Board accordingly finds that the claim 
for service connection for an acquired eye disability must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


E.  Speech Defect

The SMR's show no indication of a speech defect during 
military service or at the time of his discharge.  

The veteran testified before the Board in May 1997 that his 
speech had become more sluggish and slurred than it was 
previously; he stated that a VA physician had told him that 
the speech problem was caused by his service-connected 
hearing loss, and would only become worse as his hearing 
worsened.  

The veteran has undergone numerous VA psychiatric and 
psychological examinations involving lengthy interviews; none 
of the reports of those examinations indicate the presence of 
a speech defect.  

Also, the veteran underwent VA neurological examinations in 
August 1998, September 2000, and November 2000, none of which 
noted the presence of a speech defect.  

In an addendum dated in June 2002, the VA neurological 
examiner specifically stated that he had not documented a 
speech defect in the examinations in August 1998 or September 
2000; the examiner noted that psychiatric treatment notes 
documented one instance of temporarily slurred speech due to 
a psychiatric medication, but that symptoms resolved when the 
medication was reduced.  
 
The veteran had a VA neurological examination in April 2004.  
The examiner stated, in regard to the claimed speech defect, 
that there is no evidence the veteran had difficulties with 
speech during his military service.  The examiner noted that 
he had attended speech therapy after being issued hearing 
aids and had been diagnosed with slurred speech related to a 
medication, but that problem resolved when the medication was 
changed.  There was no speech deficit during the examination.  

As noted, where the competent medical evidence does not 
establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d 1353; Brammer,  3 
Vet. App. at 225.  

As there is no medical evidence of a current speech defect on 
which service connection could be based, the Board finds that 
the claim for service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


F.  Diabetes Mellitus

The SMR's show no diagnosis of diabetes mellitus (DM) during 
military service.  The endocrine system was noted as 
"normal" in his separation physical examination in June 
1983.  

The veteran had a VA medical examination (diabetes and 
endocrinology) in April 2004 in which the examiner noted that 
the earliest diagnosis of DM type II (DM II) per the medical 
records was in September 1992 (the Board notes peripherally 
that a VA inpatient psychiatric treatment note records a 
diagnosis of DM, controlled with diet, in March 1989).  

The examiner conducted a thorough physical examination and 
recorded his findings in detail, including current laboratory 
panels and clinical observations.  The examiner diagnosed 
current DM II, adequately controlled.  The examiner stated 
that based on the current knowledge of the pathophysiological 
and natural history of DM II it is more likely than not that 
the disease process started prior to his separation from 
service.  

In an addendum dated in April 2005, the VA physician who 
performed the April 2004 examination explained that his 
previous opinion of nexus was not based on the 
contemporaneous medical records, but rather on the currently 
well-accepted medical principle that DM II had an onset 
averaging 7 to 10 years prior to diagnosis.  

As noted, the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  In this case, the VA 
examiner had the opportunity to examine the appellant and to 
thoroughly review the claims file, and the examiner provided 
his clinical rationale for the conclusion that he reached.  
Further, there is no medical opinion of record that 
contradicts that conclusion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for diabetes mellitus is warranted.  




ORDER

Service connection for a disability manifested by blackouts 
is granted. 

Service connection for pes planus is granted.  

Service connection for hydrocele of the right testicle is 
denied.  

Service connection for an acquired eye disability is denied.  

Service connection for a speech defect is denied.  

Service connection for diabetes mellitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


